UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4909


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TREMAYNE S. GOSS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cr-00157-BO-1)


Submitted:   June 6, 2013                   Decided:   June 13, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tremayne Goss pled guilty to possession with intent to

distribute a quantity of cocaine and possession with intent to

distribute a quantity of cocaine and a quantity of cocaine base,

in violation of 21 U.S.C. § 841(a) (2006).                                    After sustaining

Goss’ objection to the drug weight attributed to him in the

presentence             report,        the       district           court          imposed         a

within-Guidelines sentence of eighty-four months’ imprisonment.

Goss appeals.           On appeal, he argues only that his sentence was

not     substantively         reasonable            because       it     was       based    on    a

Guidelines      range      driven       in     large       measure       by    a   confidential

informant’s         uncorroborated            statement.            In        opposition,        the

Government asserts that Goss invited the error of which he now

complains.       For the reasons that follow, we affirm.

               As   a    general       rule,    “‘a     court      can    not      be   asked     by

counsel to take a step in a case and later be convicted of

error, because it has complied with such a request.’”                                      United

States    v.    Herrera,      23       F.3d    74,    75    (4th       Cir.    1994)    (quoting

Shields v. United States, 273 U.S. 583, 586 (1927)).                                    Thus, we

“will    not    consider      alleged          errors      that    were       invited      by    the

appellant,”          absent        a      showing          of      such         “extraordinary

circumstances” as “an apparent miscarriage of justice or doubt

as to the integrity of the judicial process.”                                 United States v.



                                                2
Hickman, 626 F.3d 756, 772 (4th Cir. 2010) (internal quotation

marks omitted).

                 At     sentencing,          Goss       objected    to     the    informant’s

statement,            asserting       that    it    was     vague    and      resulted    in   a

substantially higher drug quantity than that involved in his

offenses.             As a remedy for these objections, defense counsel

requested        only     that    the        district      court    remove     one   ounce     of

cocaine from the informant’s drug weight estimate to qualify

Goss for the lower base offense level of twenty-six.                                 The court

did just this, adopting the lower drug weight as requested by

Goss       and    imposing        a    sentence         within     the   Guidelines       range

established by the resulting base offense level.                                 Goss made no

further objection to this Guidelines range and did not request a

different         sentence.             Goss        does    not     demonstrate       that      a

miscarriage of justice will result from, or that the judicial

process will be compromised by, the alleged error.                                Because the

sentence Goss now identifies as unreasonable resulted from a

remedy      his       counsel     specifically           requested,      we    conclude    that

Goss’ argument is invited error not subject to review by this

court. *

       *
       In any event, were we to consider the issue on its merits,
we would conclude without difficulty that Goss has not met his
burden to rebut the presumption of substantive reasonableness
accorded his within-Guidelines sentence.    See United States v.
Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).


                                                    3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4